         Case 1:18-cr-00218-TSC Document 99-5 Filed 04/19/19 Page 1 of 4
                                        UNCLASSIFIED


                                            THE
                             UNITED STATES DEPARTMENT OF JUSTICE
                              FEDERAL BUREAU OF INVESTIGATION




                                           WFO

File Number:

Requesting Official(s) and Office(s):

Task Number(s) and Date Completed:

Name and Office of Linguist(s):                           , WFO

Name and Office of Reviewer(s):                           , WFO

Source Language(s):                        Russian

Target Language:                           English

Source File Information

                 HP 303964

                                  VERBATIM TRANSLATION

Participants:


Abbreviations:
                  SF: Federation Council
                  KhV: Cold War




                                        UNCLASSIFIED
        Case 1:18-cr-00218-TSC Document 99-5 Filed 04/19/19 Page 2 of 4
                                 UNCLASSIFIED




[TN: ] (Delete if not needed.)




                                 UNCLASSIFIED
  Case 1:18-cr-00218-TSC Document 99-5 Filed 04/19/19 Page 3 of 4
                                  UNCLASSIFIED




 Meeting with

    1. He will come to Moscow in the end of May, beginning of June to give a lecture.
    2. He will provide contact information of                             editor.
    3. I need to write an article on conservative values which unite Russians and
       Americans.
    4. At the end of June, a trip to Moscow is planned from the Center.
    5. At the end of June,         will arrive with           A meeting with          .
       Need to get information about



    1.    A separate meeting is possible. Write before the trip to New York.



   1. Interview tomorrow at 11.
   2. He will provide contact information of the programmer who made the program for
      them.



   1.     Arrival of                          in Moscow before or after Israel (11/28/15 –
         12/4/15). Trip to Izhevsk is possible, hunting for bears in Kamchatka. Get an
         exact list of people from        including
   2.    It’s possible to invite        foreign policy adviser with them.
   3.    Read the article which        will send about approaches in US foreign policy.
         Find and buy foreign policy books which he recommended to
   4.    He will provide contact information of the        board member who was working
         on developing their program on membership registry.
   5.    Hunting on days off if         wants.
   6.    Invitation to                   debates in January 2015 in New York.

Ambassador

   1. I gave him the coins as a gift. A question about whether or not they are real.
   2. I told about myself, that I have been      s assistant since the times of the SF, and I
      have my own company in Moscow, I am a member of the board, founder of the
      organization, I’m writing my dissertation on international relations.
   3. I read his publications about the lack of ideological differences which could
      become the beginning of a new KhV
   4. He asked how the          could be useful.

                                       1
                                  UNCLASSIFIED
Case 1:18-cr-00218-TSC Document 99-5 Filed 04/19/19 Page 4 of 4
                              UNCLASSIFIED


 5. He shoots skeet, huge fan,              Invite to the Site.
 6. He visited the      museum when its office was in Washington.
 7. Relations between the RF and the USA will be smoothing out in 1-2 years, they
     will become warm in 5 years.
 8. He’s skeptical about         s victory. Send the name of the advisor who can
     come to Moscow.
 9. He likes The                     and their joint project of cooperation with the
     Embassy.
 10. He thinks that the     can become one of the points of cooperation.
 11. He wants to meet with          send his contact information.
 12.




                                   2
                              UNCLASSIFIED
